                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ROY LEE ANDERSON, JR.,

                      Plaintiff,

vs.                                                          Case No.: 2:19-cv-4001
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson

JUDGE TED BARROWS, et al.,

                      Defendant.


                                            ORDER

       On November 5, 2019, the United States Magistrate Judge issued a Report and

Recommendation and Order recommending that the Plaintiff’s Motion for Leave to Proceed in

forma Pauperis be granted and that Plaintiff’s Complaint be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). (See Report and Recommendation and Order, Doc. 10). The parties were

advised of their right to object to the Report and Recommendation and Order. This matter is

now before the Court on Plaintiff’s Objections and Motion for Leave to File an Amended

Complaint. (See Docs. 12). The Court will consider the matter de novo. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3).

       As a preliminary matter, Plaintiff again seeks to amend his Complaint but fails to offer

any additional claims that can be pursued. Therefore, allowing Plaintiff to amend his complaint

would be futile and accordingly his Motion for Leave to Amend is denied.

       In Plaintiff’s objections, Plaintiff challenges the Magistrate Judge’s conclusion that

Defendant Judge Barrows is immune from suit. Plaintiff points out that there are situations

where a judge is not immune from suit, however, none of those situations are present here.
Judge Barrows is entitled to judicial immunity in this case because Plaintiff’s claims involved

actions take by Judge Barrows in his judicial capacity.

       Additionally, the Magistrate Judge concluded that Plaintiff’s claims regarding

administrative housing, access to phone privileges and a grievance system fail to state a

cognizable liberty interest and additionally that Plaintiff names several Defendants who are

absolutely immune from liability. Further, these claims were already considered and dismissed

in Plaintiff’s prior case, 2:19-cv-3631. Therefore, the Magistrate Judge correctly concluded that

Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Nothing in

Plaintiff’s Objections cures the deficiencies of his Complaint. Therefore, for the reasons stated

in detail in the Report and Recommendation and Order, this Court finds that Plaintiff’s

objections are without merit and are hereby OVERRULED.

       The Report and Recommendation and Order, Document 10, is ADOPTED and

AFFIRMED. Plaintiff’s Motion for Leave to Proceed in forma Pauperis is GRANTED.

Plaintiff’s Complaint is hereby DISMISSED. The other pending motions are denied as moot.

       The Clerk shall remove Documents 10, 11, 13, 15, and 16 from the Court’s pending

motions list and close this case.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
